Citation Nr: 1735346	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory disorder.

2. Entitlement to service connection for a skin condition.

3. Entitlement to service connection for a metabolic disorder.

4. Entitlement to service connection for neuropathy, bilateral upper extremities.

5. Entitlement to service connection for neuropathy, bilateral lower extremities.


ORDER

Entitlement to service connection for respiratory problems, a skin condition, a metabolism disorder, neuropathy, bilateral upper extremities, and neuropathy, bilateral lower extremities, is denied.


FINDINGS OF FACT

1. The Veteran's respiratory disorder was not aggravated beyond its natural progression by his active duty service.

2. The Veteran's skin condition is not etiologically related to an in-service injury, event, or disease.

3. The Veteran's metabolic disorder is not etiologically related to an in-service injury, event, or disease.

4. The Veteran's neuropathy, bilateral upper extremities is not etiologically related to an in-service injury, event, or disease.

5. The Veteran's neuropathy, bilateral lower extremities is not etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a metabolic disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for neuropathy, bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for neuropathy, bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1971 through February 1975.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Board remanded the issues of entitlement to service connection for a respiratory disorder and a skin condition for further development.  That development having been completed to the extent possible, the issues are again before the Board for further appellate review.

The issues of entitlement to service connection for a metabolic disorder and neuropathy, bilateral upper extremities, and neuropathy, bilateral lower extremities have previously been before the Board.  In relevant part, in a May 2016 decision, the Board denied entitlement to service connection for the claimed disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an order granting the parties' Joint Motion for Partial Remand (Joint Motion) to vacate a portion the Board's May 2016 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

Initially, the Board notes that the Veteran was not diagnosed with a skin condition, metabolic disorder, or neuropathy during service.  The Veteran's February 1975 separation examination noted he had a normal neurologic system, normal skin, and his glucose was negative.  The Veteran was not diagnosed with parasthesias of the hands until April 2010 and his medical records do not document any complaints of a skin condition until April 2014.  Further, although medical records note a diagnosis of diabetes mellitus, a July 2015 VA treatment record stated that notation was in error.  As such, there is no evidence the Veteran's skin condition, metabolic disorder, or neuropathy are directly related to his active duty service.

As for the Veteran's respiratory disability, the Veteran reported having asthma and hay fever since he was a child.  During his February 1975 separation examination, the Veteran reported he had no current problems with asthma and that he "grew out of it."  Physical examination showed his lungs and chest were normal.  VA treatment records consistently note his asthma is stable on inhalers.  There is simply no evidence in the record indicating the Veteran's asthma was directly worsened beyond its normal progression due to his active duty.

The Veteran claims that his respiratory disorder was worsened by exposure to herbicides.  He also argues that herbicide exposure caused his skin condition, metabolic disorder, and neuropathy of all extremities.

The Veteran primarily alleges that he was exposed to herbicide agents (e.g. Agent Orange) during his service in Thailand.  VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era.  See M21-1MR at IV.ii.1.H.5.b.  Specifically, those protocols direct that if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  See id.

In this case, the Veteran served in the postal carrier service in Bangkok, Thailand.  The evidence does not establish, and the Veteran does not allege, that he served on an Air Force Base identified as having been exposed to herbicide agents.  There is also no evidence establishing the Veteran worked near the perimeter of any base that was affected by herbicide agents.  There is nothing in the Veteran's service treatment records indicating he worked along the perimeter of a base, and he has not provided any other statements or documents corroborating his claims that he was exposed to herbicides while transporting mail.  As such, the Veteran is not entitled to the presumption that he was exposed to herbicides while in Thailand.

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange, he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.

The RO noted that there was limited herbicide testing conducted in Thailand from April through September 1964, well before the Veteran entered active duty in March 1971.

The Veteran claims that his job as a postal carrier required him to transport mail to bases that were exposed to herbicides, such as Ubon, Udorn, Chang Mai, Laos, Samu Sun, and Cambodia.  In a March 2012 statement, the Veteran claims he traveled through areas impacted by herbicide agents.  There is no evidence his job required him to work along the perimeter of a base.  Traveling to bases in Thailand or other areas that have been identified as having herbicide exposure is not enough to establish that the Veteran was, in fact, exposed to herbicides, especially given that herbicide testing in Thailand was concluded in September 1964.

A letter from the Veteran's primary care physician noted the Veteran had asthma and a skin condition that were "as likely as not [to be] associated with his herbicide exposure during his tour of duty in Thailand."  The Board does not find this statement probative because there is no persuasive evidence in the record to indicate the Veteran was directly exposed to Agent Orange.  A physician writing the Veteran was exposed to Agent Orange must, by its very nature, be based on the Veteran's statements only, as the physician certainly has no direct, first-hand knowledge of exposure.

As the Veteran has not established that he was exposed to herbicides on either a presumptive or direct basis, and there is no direct nexus between his claimed disabilities and his active duty service, VA examinations are not warranted in this case.

Based on the totality of the evidence, the Board finds that the Veteran was not exposed to the herbicide Agent Orange in service, either on a presumptive or direct basis.  He has offered no other theory as to how his respiratory disorder, skin condition, metabolic disorder, and neuropathy of all extremities might be related to his service.  Therefore, without persuasive evidence he was actually exposed to Agent Orange, service connection for his claimed disabilities is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Parsons, Associate Counsel

Copy mailed to: Hillary Wandler, Attorney


Department of Veterans Affairs


